Exhibit 12 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges (Unaudited) Three Months Ended March 31, 2009 2008 Earnings: ($ in millions) Income before taxes $ 74.4 $ 58.9 Add (deduct): Equity in income of non-consolidated affiliates (14.8 ) (8.1 ) Dividends received from non-consolidated affiliates 0.4 ― Capitalized interest (2.5 ) (0.4 ) Fixed charges as described below 7.2 8.0 Total $ 64.7 $ 58.4 Fixed Charges: Interest expensed and capitalized $ 4.1 $ 4.9 Estimated interest factor in rent expense(1) 3.1 3.1 Total $ 7.2 $ 8.0 Ratio of earnings to fixed charges 9.0 7.3 (1)Amounts represent those portions of rent expense that are reasonable approximations of interest costs.
